      Case 2:17-cv-05320-CCC-JAD Document 65-12 Filed 11/02/20 Page 1 of 1 PageID: 586


         From:          Robert Tandy
         To:            Vic Baginski
         Subject:       Re: vic
         Date:          Wednesday, April 26, 2017 3:13:25 PM




        Robert A. Tandy, Esq.
        Law Office of Robert A. Tandy, LLC
        50 Tice Boulevard, Suite 363
        Woodcliff Lake, New Jersey 07677
        201-474-7103
        201-474-7101 (facsimile)
        rtandy@tandylaw.com

        Sent from my iPhone

        On Apr 26, 2017, at 2:48 PM, Vic Baginski <v.baginski@verizon.net> wrote:




                <doc02539620170426140633.pdf>




_^dfkphf bj^fip MNOV
